647 So.2d 1095 (1994)
Susan Gail HESTER
v.
William Ewing HESTER, III.
No. 94-C-2575.
Supreme Court of Louisiana.
December 19, 1994.
PER CURIAM.
Writ granted. The judgment of the court of appeal reducing the permanent alimony award from $2,100.00 per month to $1,802.00 per month is reversed; the judgment of the trial court is reinstated.
The trial court is vested with much discretion in fixing the amount of alimony and such *1096 awards should not be disturbed absent a clear abuse of discretion. Hogan v. Hogan, 549 So.2d 267, 271 (La.1989). Under the circumstances of the instant case, the court of appeal erred in concluding that the trial court abused its discretion in setting the award.
WATSON, J., not on panel.